DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 195-209, 211-212, and 214-222 are pending in the current application. Claims 198, 208, and 215 are withdrawn.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 195-197, 199-207, 209, 211, and 218 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to independent Claims 195 and 207, Claim 195 recites “wherein the distributor region has a cross-sectional area that tapers from a larger cross-sectional area proximate the first housing connection to a smaller cross-sectional area away from the first housing connection in a circumferential direction” and Claim 207 recites “wherein the distributor region has a cross-sectional area in the space between said housing wall and said plurality of fibers that tapers from a larger cross-sectional area proximate the first housing connection to a smaller cross-sectional area away from the first housing connection in a circumferential direction”.
Applicant cites [0220] and [0222] from the published application to support the amendments, which refer to Figures 38A-38D. There is no discussion in the written specification to support the newly claimed subject matter. Furthermore, Figures 38A-38D appear to show support for wherein the distributor region has a cross-sectional area that tapers from a larger cross-sectional area proximate the first housing connection to a smaller cross-sectional area away from the first housing connection in an axial direction, since the space between the housing walls and the plurality of fibers tapers the farther down the axis the cross-section is taken. 
"In a circumferential direction" suggests that the distance between the housing wall and the plurality of fibers would be smaller the farther away from the first housing connection the circumference is. However, Figures 38A-38D, [0220], and [0222] do not show this. Therefore, these amendments are new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 212, 217, and 221-222 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Townson (US 2009/0008341).


    PNG
    media_image1.png
    668
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    414
    media_image2.png
    Greyscale









With regard to Claim 212, Nakamatsu discloses a hollow fiber membrane module including an upper baffle plate provided in a cylindrical casing immediately below a treating-fluid inlet port, and a lower baffle plate which is in line symmetric to the upper baffle plate with respect to an axis of the casing, and no baffle plate is present on an inner circumference of the cylindrical casing between the upper baffle plate and lower baffle plate (Abstract). Consequently, the flow speed of the treating fluid can be made more uniform (Abstract).
Nakamatsu discloses a cartridge comprising a housing that extends along a housing longitudinal direction, said housing having a first housing end and an opposed second housing end, said housing having a housing wall (Figure 1, [0022], cylindrical casing 10, hollow-fiber membrane bundle 5). A plurality of fibers are contained inside said housing and extend along said housing longitudinal direction, at least some of said fibers being hollow having respective fiber lumens and being made of a semi-permeable material (Figure 1, [0022], hollow-fiber membrane bundle 5). Nakamatsu discloses an inter fiber space that comprises space between said fibers inside said housing (Figure 1, [0022], space between the hollow fibers is inherently present).
Nakamatsu discloses a distributor region that comprises empty space between said housing wall and said plurality of fibers, said distributor region extending around a circumference of said housing and being located adjacent an end of said inter fiber space (Figures 1 and 3, [0027], radially widened region at inlet port 11 surrounding hollow fiber bundle 5 is distributor region). Nakamatsu discloses a housing connection to said housing, said housing connection being located at one of said housing ends, wherein said housing connection is in fluid communication with said distributor region, and said distributor region is in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) inlet port 11). 
Nakamatsu discloses wherein said distributor region comprises a flow redirector, wherein said flow redirector comprises a first curved surface and a second curved surface and wherein said flow redirector is located on an opposite side of said cartridge from the housing connection that is in fluid communication with said distributor region (Figure 3, Abstract, [0019], [0027], baffle 15 is located opposite inlet port 11 and has inner curved surface and an outer curved surface).
However, Nakamatsu is silent to wherein the first curved surface and the second curved surface of said flow redirector are arranged to change a flow direction in the distributor region away from a circumferential direction (Claim 212), wherein the first curved surface and the second curved surface of said flow redirector are arranged to change the flow direction in the distributor region away from the circumferential direction and toward said housing longitudinal direction (Claim 217).

    PNG
    media_image3.png
    481
    344
    media_image3.png
    Greyscale

Townson discloses a filter assembly having a proximal end portion and a distal end portion (Abstract). Townson discloses that the filter assembly may also include a flow deflector located at the distal end portion of the filter assembly, the flow deflector being configured to deflect a flowable mixture exiting a first filter element toward a second filter element (Abstract). Townson discloses that the flow deflector of Figure 6 may deflect flowable mixture in a radially inward direction relative to the elongated housing ([0059], Figure 6). One of ordinary skill would appreciate that Townson teaches that the flow redirector should point in the direction of the of the elongated housing. Furthermore, Townson teaches that the flow deflector may substantially reduce turbulent and/or frictional flow losses of a flowable mixture ([0043]). Finally, one of ordinary skill in the art may take any two curved surfaces starting from the top edge of the flow deflector leading to the tip at the bottom of the flow deflector and see that the flow direction is changed from a circumferential direction to a longitudinal direction ([0059], Figure 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first curved surface and the second curved surface of said flow redirector of Nakamatsu are arranged to change a flow direction in the distributor region away from a circumferential direction (Claim 212), wherein the first curved surface and the second curved surface of said flow redirector are arranged to change the flow direction in the distributor region away from the circumferential direction and toward said housing longitudinal direction (Claim 217), as taught by Townson, since such a flow redirector may substantially reduce turbulent and/or frictional flow losses of a flowable mixture.
With regard to Claims 221 and 222, Nakamatsu discloses a hollow fiber membrane module including an upper baffle plate provided in a cylindrical casing immediately below a treating-fluid inlet port, and a lower baffle plate which is in line symmetric to the upper baffle plate with respect to an axis of the casing, and no baffle plate is present on an inner circumference of the cylindrical casing between the upper baffle plate and lower baffle plate (Abstract). Consequently, the flow speed of the treating fluid can be made more uniform (Abstract).
Nakamatsu discloses a cartridge comprising a housing that extends along a housing longitudinal direction, said housing having a first housing end and an opposed second housing end, said housing having a housing wall (Figure 1, [0022], cylindrical casing 10, hollow-fiber membrane bundle 5). A plurality of fibers are contained inside said housing and extend along said housing longitudinal direction, at least some of said fibers being hollow having respective fiber lumens and being made of a semi-permeable material (Figure 1, [0022], hollow-fiber membrane bundle 5). Nakamatsu discloses an inter fiber space that comprises space between said fibers inside said housing (Figure 1, [0022], space between the hollow fibers is inherently present).
Nakamatsu discloses a distributor region that comprises empty space between said housing wall and said plurality of fibers, said distributor region extending around a circumference of said housing and being located adjacent an end of said inter fiber space (Figures 1 and 3, [0027], radially widened region at inlet port 11 surrounding hollow fiber bundle 5 is distributor region). Nakamatsu discloses a first housing connection to said housing, said first housing connection being located at said first housing end of said housing, wherein said housing connection is in fluid communication with said distributor region, and said distributor region is in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) inlet port 11).
Nakamatsu discloses wherein said distributor region comprises a flow redirector, wherein said flow redirector comprises a first curved surface and a second curved surface and wherein said flow redirector is located on an opposite side of said cartridge from said first housing connection (Claim 222) (Figure 3, Abstract, [0019], [0027], baffle 15 is located opposite inlet port 11 and has inner curved surface and an outer curved surface).
However, Nakamatsu is silent to further comprising a circumferential-axial flow redirector comprising a first curved surface extending in a first generally circumferential direction that blends with a first surface of said distributor region, and a second curved surface extending a second generally circumferential direction opposite said first generally circumferential direction that blends with a second surface of said distributor region, and wherein said first curved surface and said second curved surface join so as to form a feature that points generally along said longitudinal direction.
Townson discloses a filter assembly having a proximal end portion and a distal end portion (Abstract). Townson discloses that the filter assembly may also include a flow deflector located at the distal end portion of the filter assembly, the flow deflector being configured to deflect a flowable mixture exiting a first filter element toward a second filter element (Abstract). Townson discloses that the flow deflector of Figure 6 may deflect flowable mixture in a radially inward direction relative to the elongated housing ([0059], Figure 6). One of ordinary skill would appreciate that Townson teaches that the flow redirector should point in the direction of the of the elongated housing. Furthermore, Townson teaches that the flow deflector may substantially reduce turbulent and/or frictional flow losses of a flowable mixture ([0043]). Finally, one of ordinary skill in the art may take any two curved surfaces extending in opposite circumferential directions starting from the top edge of the flow deflector leading to the tip at the bottom of the flow deflector and see that the flow direction is changed from a circumferential direction to a longitudinal direction ([0059], Figure 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the cartridge of Nakamatsu to further comprise a circumferential-axial flow redirector comprising a first curved surface extending in a first generally circumferential direction that blends with a first surface of said distributor region, and a second curved surface extending a second generally circumferential direction opposite said first generally circumferential direction that blends with a second surface of said distributor region, and wherein said first curved surface and said second curved surface join so as to form a feature that points generally along said longitudinal direction, as taught by Townson, since such a flow redirector may substantially reduce turbulent and/or frictional flow losses of a flowable mixture.
Claim 214 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Townson (US 2009/0008341), as applied to the claims above, and in further view of Fecondini (US 4,861,485).
With regard to Claim 214, modified Nakamatsu discloses all the limitations in the claims as set forth above. Nakamatsu discloses wherein said housing connection has a housing connection direction that is generally perpendicular to said housing longitudinal direction (Figure 1, [0003], treating fluid inlet 11 and outlet 12 are perpendicular to a longitudinal direction of the cartridge). However, modified Nakamatsu is silent to wherein said housing connection has a housing connection direction that is generally parallel to said housing longitudinal direction.
Fecondini discloses a hemodiafiltration cartridge and a second semipermeable membrane means for the removal of wastes from blood (Abstract). Fecondini discloses that the dialysate inlet 18 and outlet 22 have respective overall directions that are longitudinally oriented with respect to a longitudinal direction of said cartridge (C6/L43-52).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of modified Nakamatsu to have wherein said housing connection has a housing connection direction that is generally parallel to said housing longitudinal direction, as taught by Fecondini, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
Claim 216 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Townson (US 2009/0008341), as applied to the claims above, and in further view of Dukhin (“Outside-in hemofiltration for prolonged operation without clogging”).
With regard to Claim 216, modified Nakamatsu discloses all the limitations in the claims as set forth above. Modified Nakamatsu comprises a system comprising the cartridge of Claim 212. Nakamatsu discloses a first fluid supply, supplying a first fluid to said fiber lumens and a second fluid supply, supplying a second fluid to said inter fiber space inside said housing (Figure 1, [0002], treated fluid (blood) is in contact with said fiber lumens and treating fluid (dialysate) is in contact with said inter fiber space). The Examiner notes that materials or articles worked upon do not further limit an apparatus claim. See MPEP § 2114 and 2115. For compact prosecution, however, modified Nakamatsu is silent to wherein said first fluid is dialysate (in contact with the fiber lumens) and said second fluid is blood (in contact with the inter fiber space). 
Dukhin discloses that hemofiltration is used extensively for continuous renal replacement therapy, but long-term treatment is limited by thrombosis leading to fiber clogging (Abstract). Dukhin discloses that outside-in operation of hemofiltration results in a low level of thrombi formation (P177/C2/last paragraph). Dukhin suggests that outside-in filtration may be enhanced by achieving more uniform blood flow through the inter fiber space, such as by appropriate modification of the entrance header (P178/C1). Dukhin also discloses that an orbital distributor is used to provide better flow distribution in the inter fiber space (Figure 6, above, and P176/C2/Para. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the hollow fiber membrane module of modified Nakamatsu to be used for outside-in dialysis (i.e., wherein said first fluid is dialysate (in contact with the fiber lumens) and said second fluid is blood (in contact with the inter fiber space)), as taught by Dukhin, since the distributor region of Nakamatsu would result in better blood flow distribution in the inter fiber space, and since outside-in operation would result in a low level of thrombi formation.
Claims 219-220 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Fecondini (US 4,861,485) and Townson (US 2009/0008341).
With regard to Claims 219 and 220, Nakamatsu discloses a hollow fiber membrane module including an upper baffle plate provided in a cylindrical casing immediately below a treating-fluid inlet port, and a lower baffle plate which is in line symmetric to the upper baffle plate with respect to an axis of the casing, and no baffle plate is present on an inner circumference of the cylindrical casing between the upper baffle plate and lower baffle plate (Abstract). Consequently, the flow speed of the treating fluid can be made more uniform (Abstract).
Nakamatsu discloses a cartridge comprising a housing that extends along a housing longitudinal direction, said housing having a first housing end and an opposed second housing end, said housing having a housing wall (Figure 1, [0022], cylindrical casing 10, hollow-fiber membrane bundle 5). A plurality of fibers are contained inside said housing and extend along said housing longitudinal direction, at least some of said fibers being hollow having respective fiber lumens and being made of a semi-permeable material (Figure 1, [0022], hollow-fiber membrane bundle 5). Nakamatsu discloses an inter fiber space that comprises space between said fibers inside said housing (Figure 1, [0022], space between the hollow fibers is inherently present).
Nakamatsu discloses a distributor region that comprises empty space between said housing wall and said plurality of fibers, said distributor region extending around a circumference of said housing and being located adjacent an end of said inter fiber space (Figures 1 and 3, [0027], radially widened region at inlet port 11 surrounding hollow fiber bundle 5 is distributor region). Nakamatsu discloses a first housing connection to said housing, said first housing connection being located at said first housing end of said housing, wherein said housing connection is in fluid communication with said distributor region, and said distributor region is in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) inlet port 11).
Nakamatsu discloses wherein said distributor region comprises a flow redirector, wherein said flow redirector comprises a first curved surface and a second curved surface and wherein said flow redirector is located on an opposite side of said cartridge from said first housing connection (Claim 220) (Figure 3, Abstract, [0019], [0027], baffle 15 is located opposite inlet port 11 and has inner curved surface and an outer curved surface).
Nakamatsu discloses wherein said first housing connection has a first housing connection direction that is generally perpendicular to said housing longitudinal direction (Figure 1, [0003], treating fluid inlet 11 and outlet 12 are perpendicular to a longitudinal direction of the cartridge). However, Nakamatsu is silent to wherein said first housing connection has a first housing connection direction that is generally parallel to said housing longitudinal direction.
Fecondini discloses a hemodiafiltration cartridge and a second semipermeable membrane means for the removal of wastes from blood (Abstract). Fecondini discloses that the dialysate inlet 18 and outlet 22 have respective overall directions that are longitudinally oriented with respect to a longitudinal direction of said cartridge (C6/L43-52).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Nakamatsu to have wherein said first housing connection has a first housing connection direction that is generally parallel to said housing longitudinal direction, as taught by Fecondini, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
However, Nakamatsu is silent to further comprising a circumferential-axial flow redirector comprising a first curved surface extending in a first generally circumferential direction that blends with a first surface of said distributor region, and a second curved surface extending a second generally circumferential direction opposite said first generally circumferential direction that blends with a second surface of said distributor region, and wherein said first curved surface and said second curved surface join so as to form a feature that points generally along said longitudinal direction.
Townson discloses a filter assembly having a proximal end portion and a distal end portion (Abstract). Townson discloses that the filter assembly may also include a flow deflector located at the distal end portion of the filter assembly, the flow deflector being configured to deflect a flowable mixture exiting a first filter element toward a second filter element (Abstract). Townson discloses that the flow deflector of Figure 6 may deflect flowable mixture in a radially inward direction relative to the elongated housing ([0059], Figure 6). One of ordinary skill would appreciate that Townson teaches that the flow redirector should point in the direction of the of the elongated housing. Furthermore, Townson teaches that the flow deflector may substantially reduce turbulent and/or frictional flow losses of a flowable mixture ([0043]). Finally, one of ordinary skill in the art may take any two curved surfaces extending in opposite circumferential directions starting from the top edge of the flow deflector leading to the tip at the bottom of the flow deflector and see that the flow direction is changed from a circumferential direction to a longitudinal direction ([0059], Figure 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the cartridge of Nakamatsu to further comprise a circumferential-axial flow redirector comprising a first curved surface extending in a first generally circumferential direction that blends with a first surface of said distributor region, and a second curved surface extending a second generally circumferential direction opposite said first generally circumferential direction that blends with a second surface of said distributor region, and wherein said first curved surface and said second curved surface join so as to form a feature that points generally along said longitudinal direction, as taught by Townson, since such a flow redirector may substantially reduce turbulent and/or frictional flow losses of a flowable mixture.
Response to Arguments
With regard to Applicant’s arguments submitted 28 April 2022 regarding amendments made to independent Claims 195 and 207, please see the 112(a) new matter rejections made over these amended claims.
With regard to Applicant’s arguments submitted 28 April 2022 regarding amendments made to independent Claim 212 and new independent Claims 219 and 221, the Examiner has found new prior art Townson that reads on the previous subject matter indicated as allowable. Therefore, the Examiner has issued a 2nd Non-Final Office Action and withdrawn the indication of allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777